Citation Nr: 1725814	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-35 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a neurological disability of the lower extremities (claimed as numbness).

4.  Entitlement to an initial rating greater than 10 percent prior to December 29, 2009, for epilepsy (claimed as seizure disorder).

5.  Entitlement to an initial rating greater than 40 percent from December 29, 2009, for epilepsy (claimed as seizure disorder).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that, in relevant part, denied entitlement to service connection for a bilateral hearing loss disability, low back pain, and numbness in both lower extremities and granted entitlement to service connection for epilepsy, assigning a 10 percent rating effective June 14, 1980.  

In a subsequent February 2010 rating decision the RO granted an increased rating for the Veteran's service-connected seizure disorder from 10 percent to 40 percent, effective from December 29, 2009.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran was afforded a hearing before the undersigned in March 2017 in Washington D.C.  A transcript of the proceeding has been associated with the electronic claims file.

Following the final adjudication of the claims by the RO the Veteran submitted additional evidence in support of his claims.  Both during the March 2017 Board hearing and in additional correspondence the Veteran's representative specifically waived initial review of the evidence by the Agency of Original Jurisdiction (AOJ).  As such, the Board may proceed with adjudication of the claims.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifest in service, an organic disease of the nervous system was not manifest within one year of service, and there was no link between the hearing loss disability and active service.

2.  A low back disability was not incurred in service, arthritis of the low back was not manifest to a compensable degree within one year of separation from service, and the low back disability is not otherwise related to service.

3.  Bilateral lower extremity radiculopathy was not incurred in service, organic disease of the nervous system was not manifest to a compensable degree within one year of separation from service, and the bilateral lower extremity radiculopathy disability is not otherwise related to service.

4.  For the period prior to December 29, 2009, the Veteran's epilepsy was manifested by no more than 1 major seizure in the past 2 years or at least 2 minor seizures in the past 6 months.

5.  For the period from December 29, 2009, the Veteran's epilepsy has been manifested by no more than at least 1 major seizure in the past 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  A low back disability was not incurred in or aggravated by service and arthritis of the low back may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  A bilateral lower extremity neurological disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

4.  For the period prior to December 29, 2009, the criteria for a rating of 20 percent, but no higher, for epilepsy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8911 (2016).

5.  For the period from December 29, 2009, the criteria for a rating greater than 40 percent for epilepsy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, DC 8911 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That a disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Bilateral Hearing Loss

In addition to the above-noted legal authority, the Board notes that the threshold for normal hearing is from 0 to 20 decibels.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his current bilateral hearing loss disability is the result of in-service noise exposure, including mortar and weapons firing.  

The Veteran's in-service military occupational specialty was indirect fire infantryman.  As such, significant in-service noise exposure is acknowledged.

An October 1976 audiogram prior to entrance into service showed hearing acuity within normal limits, except at 500 Hertz in the left ear where hearing acuity was measured at 30 decibels (which did not represent a hearing loss disability for VA purposes, but showed some level of hearing loss pursuant to the Court's holding in Hensley).  In a contemporaneous Report of Medical History, the Veteran denied a history of ear trouble or hearing loss.  In a May 1980 Report of Medical History, the Veteran denied a history of ear trouble or hearing loss.  In a contemporaneous audiogram hearing acuity was within normal limits bilaterally at all frequencies, to include in the left ear at 500 Hertz.

In his March 2009 claim, the Veteran stated that he had been subjected to constant gunfire during service and had developed bilateral hearing loss.

He underwent a VA examination in July 2009.  The Veteran complained that he was not able to hear as well as he once did and that he had been forced to increase the volume on the television.  He had not worn any hearing protection in service and had been subjected to noise from mortars and other ordinance.  After service, he had been a heavy equipment operator, but had worn hearing protection.  The Veteran denied occupational noise exposure.  Audiogram testing did not show a hearing loss disability for VA purposes in either ear.  

The Veteran was afforded a VA examination for his bilateral hearing loss claim in February 2011.  The Veteran reported in-service noise exposure from mortars during range and field exercises.  Current problems involved difficulty following instructions and hearing difficulty resulting in poor social interactions and inappropriate behavior.  He denied post-service occupational or recreational noise exposure.  Audiogram testing did not show a hearing loss disability for VA purposes in either ear.  

During treatment prior to November 2015, VA treatment records indicated either that hearing was normal or intact.  The Veteran did not complain about decreased hearing acuity.  In November 2015, the Veteran was seen for serious tinnitus symptoms.  At that time, he indicated that he felt that he heard well, but had problems with attention due to his seizure disorder.  The Veteran was prescribed hearing aids.  In January 2016, the Veteran was fit for the hearing aids.  In July 2016, the Veteran sought treatment for bilateral ear blockage, decreased hearing, and tinnitus.  The Veteran reported constant symptoms, with worsening tinnitus that day.  

In August 2016, the Veteran underwent a VA audiological examination.  The examiner noted review of the claims file.  The Veteran reported in-service exposure to noise from mortars and that during service he would have ringing in his ears and pulsating sounds in his ears for weeks following exercises.  Currently, the Veteran had intermittent difficulty focusing due to ringing in his ears and that his supervisors at work had to repeat instructions if the Veteran was not face-to-face with the speaker.  Testing showed a bilateral sensorineural hearing loss disability.  The examiner concluded that it was not at least as likely as not that the Veteran's hearing loss disability was caused by or the result of service.  The rationale noted that the Veteran had a history of excessive noise exposure during service, but that medical records showed normal hearing acuity during his 1977 to 1980 service.   That said, the Veteran reported additional service from 1980 to 1982, of which there was no record that could be used to formulate an opinion.  

During his March 2017 Board hearing, the Veteran described in-service noise exposure, primarily from mortars.  He reported constant tinnitus from service, as well as decreased hearing acuity.  The Veteran contended that immediately after separation from service in 1980 that he had filed a claim for benefits that included his hearing acuity problems.

Thus, the Veteran has a current bilateral sensorineural hearing loss disability.  The pertinent inquiry, then, is whether the bilateral hearing loss disability was caused by or is otherwise related to any incident of service, to include noise exposure in service.  Based on a complete review of the evidence, the Board concludes that it was not.

The Board finds the opinions as to the etiology of the Veteran's hearing loss expressed in the August 2016 VA examination report of significant probative value.  The examination was based on a review of the claims file, interview of the Veteran, and audio examination.  The examiner concluded that it was not at least as likely as not that the Veteran's hearing loss disability was caused by or a result of an event in service.  The rationale included the Veteran's normal hearing acuity on separation from service and the normal hearing acuity at the time of his prior VA examinations.  Consequently, the Board finds this report to be the most probative evidence of record as to whether the Veteran's hearing loss disability is related to service.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection and that such provisions apply to those chronic conditions, such as sensorineural hearing loss, specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  However, neither hearing loss nor an organic disease of the nervous system was noted during service.  As outlined above, the medical evidence does not show hearing loss until multiple decades after the Veteran's separation from service.  The Veteran did not have a hearing loss disability for VA purposes on separation from service and, indeed, he explicitly denied hearing loss on separation from service.  Indeed, the Veteran did not have a hearing loss disability for VA purposes at the time of his first two VA examinations, in July 2009 and February 2011.  There is no demonstrable hearing loss disability until decades after separation from service.  Moreover, the Veteran has not explicitly reported a continuity of decreased hearing acuity from service.  The Veteran has reported gradually decreasing hearing acuity from service, which is consistent with the findings at separation from service and at his VA examinations.  Therefore, the evidence is against a finding of continuity of symptomatology for the Veteran's hearing loss dating back to his service.

While the Veteran is competent to report a symptomatology, a hearing loss disability for VA purposes is based on whether the level of hearing acuity at multiple frequencies meets the criteria of 38 C.F.R. § 3.385.  In light of the normal audiogram testing on separation that occurred after the Veteran's in-service noise exposure, his explicit denial of hearing loss at that time, and the normal hearing acuity at the time of the July 2009 and February 2011 VA examinations, the Board does not find that lay reports of a continuity of symptomatology are credible in light of the mechanical nature of determining a hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

As to the Veteran's general contentions that his hearing loss disability was incurred in or is otherwise related to his service, given his lack of demonstrated medical expertise, the Board finds that the opinion of the August 2016 VA audiologist to be the most probative and credible evidence of record as to the relationship between the Veteran's bilateral hearing loss disability and his service.  Although the Veteran may be competent to report decreased hearing acuity, such lay evidence is far less reliable than the objective testing prepared by skilled professionals.  As such, the Board is of the opinion that the VA medical opinion ultimately outweighs the Veteran's contentions as to etiology.  Layno v. Brown, 6 Vet. App. 465 (1994).

In summary, the Board finds the August 2016 VA examination report of significantly greater probative value than the lay contentions of record.  The Veteran explicitly denied a history of hearing loss prior to separation from service and audiometric findings at that time were normal.  The Veteran also had normal hearing acuity at the time of his July 2009 and February 2011 VA examinations, both multiple decades after his separation from service.  To the extent that his contentions can be read as implicitly raising a continuity of decreased hearing acuity from service, due to the mechanical nature of determining a hearing loss disability for VA purposes and his normal audiogram on separation, the Board affords the August 2016 VA examiner's opinion greater weight.  In light of the evidence, the Board concludes that the preponderance of the credible evidence is against the claim, and that service connection for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Low Back and Bilateral Lower Extremity

The Veteran contends that his current low back disability was incurred in or is otherwise related to his active service, to include due to lifting injuries, a fall, and a motor vehicle accident.  He also believes that his lower extremity neurological problems were caused or aggravated by the back disability.

An October 1976 Report of Medical Examination included a normal examination of the spine.  A contemporaneous Report of Medical History included the Veteran's denial of a history of recurrent back pain.  In November 1977, the Veteran complained of a two-week history of lower lumbar pain after falling from the top bunk to the floor.  The assessment was muscle strain.  In February 1978, the Veteran described a six-day history of headache, difficulty breathing, chest pain, dizziness, productive cough, and low back pain.  The assessment was questionable flu symptoms.  In June 1978, the Veteran reported a nine-month history of low back pain radiating to both legs.  He had been treated previously and told to keep heat on the back.  The assessment was probable severe lumbosacral strain.  In May 1979, the Veteran complained of pain over the majority of his back after falling out of bed 12 hours previously.  The assessment initially was soft-tissue injury, but after several days the assessment was changed to muscle spasm and pain.  In a May 1980 Report of Medical History, the Veteran denied a history of recurrent back pain.  A contemporaneous Report of Medical Examination included normal findings as to the spine.  

In July 2005, the Veteran reported severe back pain on the left lower side that radiated down the leg.  At that time, it was noted that the sciatica could be related to a previous motorcycle accident in 1985 with resulting left leg and hip fractures, as well as a right ankle fracture.  A July 2005 x-ray report of the lumbar spine showed mild degenerative changes without significant disc space narrowing.  The history section of the report noted a previous hip fracture, as well as "back pain and sciatic notch."  In January 2007, the Veteran also sought treatment for low back pain with left leg radiculopathy.  A January 2008 private treatment record noted the Veteran's complaints of a four week history of back and left lower extremity radicular pain.  Another January 2008 record, however, indicated that there had been problems since July 2005.  A contemporaneous January 2008 MRI showed a large left paracentral broad-based disc herniation at L5-S1 with degenerative disc disease and facet osteoarthritis.  Degenerative disc disease also was noted at L3-L4 and L4-L5. 

In his March 2009 claim, the Veteran indicated that he initially injured his back moving base plates for mortars during service that weighed 80 to 100 pounds.  He was unsure whether his leg problems were caused by his back, but he had "always had the pain in my back and my legs."

In August 2009, the Veteran sought treatment with VA for chronic low back pain that had increased two days previously without any recent injury.  There also were bilateral leg radicular symptoms.

In January 2010, the Veteran underwent a VA examination for the spine and lower extremities.  The Veteran reported onset of back pain in 1977 when working with a cannon that had buried itself so deeply into the ground after firing that it had to be dug up.  The Veteran remembered hurting his back during this activity.  In addition, he claimed to have been driving a jeep one day when he suffered a seizure and was thrown from the jeep, injuring his back.  He recalled having been put on bed rest and having heat applied to his back to relieve the pain.  After discharge he had back pain off and on and ultimately was diagnosed with a herniated disc in 2008.  Following examination, the examiner diagnosed lumbar spine strain with subjective radicular symptoms of both lower extremities.  No opinion as to etiology was provided.

In March 2010, the Veteran reported a long-standing history of chronic low back pain and discussed falling off a truck in 1977 during service that resulted in his initial back injury.  Later, in 1979 he was in a motor vehicle accident while in a jeep.  Finally, he stumbled and fell in service while lifting the baseplate of a mortar, resulting in further back injury.  The ultimate impression of the treating physician was, "Chronic Low Back Pain - Based on the above information provided by the patient, I believe that his chronic back pain is at least as likely as not directly associated to his injuries sustained while in the military."  In April 2010, the same physician stated, "It is highly probable that the patient's chronic low back pain is a direct result of activities performed by the patient while he was in active duty military service."

A VA medical opinion was obtained in November 2010.  The reviewing medical professional discussed the Veteran's in-service low back problems and documented post-service treatment.  After discussion of the evidence, the medical professional indicated that she could not resolve the issue of etiology of the back and lower extremity problems without resort to mere speculation.  The rationale noted the current diagnosis of degenerative disc disease of the lumbosacral spine with radiculopathy.  She stated, "While a case could be made for repetitive episodes of strain causing overstretching and tears of the muscle putting an individual at higher risk for disc rupture or herniation, the problem remains the considerably long stretch of time between the injuries in the late seventies while in service and the relatively recent onset of [degenerative disc disease] of the lumbosacral spine in the last 1-2 years.  With 30 years of having virtually no documentation of ongoing back complaints or treatment for the condition it would be purely speculative to say that the [degenerative disc disease] of the lumbosacral spine is related to the complaints of lumbosacral strain during military service."

In July 2016, the Veteran reported originally injuring his back in 1979 when flipping a jeep, but that more recently he had injured his back in a September 2015 workplace accident and October 2015 and February 2016 motor vehicle accidents.

In support of his claims, the Veteran submitted a November 2016 letter from the treating VA physician who provided the above March and April 2010 opinions.  The letter indicated that in August 1979 the Veteran was involved in a jeep accident wherein he sustained back injuries.  "Since that time he has required lumbar laminectomy and continues to have pain in the low back and legs.  The accident suffered in 1979 is most probably the cause of his current back problems."

The Veteran also submitted a February 2017 letter from the same VA treating physician that supplied the above-referenced November 2016 letter.  That letter noted current problems that included low back pain and lumbar radiculopathy.  The letter also stated that the Veteran "suffered a seizure on August [], 1979 resulting in a [motor vehicle accident].  He suffered a back injury at that time.  This is most probably the original cause of his back problems.  In May of 2015 he underwent a L5-S1 hemi laminectomy to correct the pinched nerves in this region."

During his March 2017 Board hearing, the Veteran discussed his August 1979 motor vehicle accident where he flipped his jeep due to a seizure.  He claimed to have incurred injuries to the back, shoulder, and lower extremities.  Prior to the accident, the Veteran had not had any problems with his back or numbness in the legs.  He reported ongoing back problems and numbness in the legs from service, to include an intermittently paralyzing condition until undergoing surgery in May 2015.  The Veteran described treatment for the problems with a private provider shortly after separation from service, but was unaware if such records were available given that the treatment provider had died.  The Veteran contended that immediately after separation from service in 1980 that he had filed a claim for benefits that included his back and lower extremity problems.  

Thus, the Veteran has current low back and lower extremity disabilities.  The pertinent inquiry, then, is whether such disabilities were caused by or are otherwise related to any incident of service.  Based on a complete review of the evidence, the Board concludes that they were not.

In reaching that conclusion, the Board has considered the Veteran's representations of ongoing back problems from service.  The Board finds these statements to be not credible.  Credibility is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to continuity of back pain from multiple in-service incidents are inconsistent with the objective medical record. 

Here, the Veteran did complain of back pain and radiating pain during service.  However, he did not have characteristic manifestations sufficient to identify a chronic disease entity such as arthritis or an organic disease of the nervous system.  Rather, the complaints were attributed to strain.  As such, chronicity may be legitimately questioned and there must be evidence of continuity of symptomatology.  However, the Veteran explicitly denied a history of recurrent back pain and contemporaneous examination of the spine was normal prior to separation from service and after the incidents that he now claims resulted in continuing back and lower extremity problems.  Moreover, during his initial documented treatments for back problems after service the Veteran and treatment provider speculated that the current back problems could be related to a motorcycle accident in 1985, or multiple years after his separation from service.  Had the Veteran been experiencing ongoing back pain and other symptoms following his claimed in-service injuries, some of which he received treatment for, the Board finds it reasonable to conclude that he would have reported such problems during his 2005 treatment for back problems or in the period prior to filing his claim for VA compensation benefits.  Instead, he attributed the problems to a post-service motorcycle accident.  This certainly speaks against any finding of a continuity of symptomatology from service.  We find that initial reports for treatment purposes are highly probative and credible as we expect a patient to be seeking accurate and appropriate care.  As such, the Board finds the Veteran's current representations of a continuity of back problems from service outweighed by the more contemporaneous medical and lay evidence of record.

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether the Veteran had ongoing back problems following multiple acute back injuries during service.  Rather, the Veteran explicitly denied a history of recurrent back pain prior to separation from service and multiple decades after service, in 2005, when seeking treatment for back problems attributed the difficulty to a 1985 motorcycle accident, rather than any in-service injuries.  Regardless of whether the Veteran is purposely mischaracterizing the events in service or unintentionally doing so, the ultimate conclusion is that any current statements regarding ongoing back problems from his acute back injuries in service are not credible evidence.

The Board acknowledges the Veteran's contention during the 2017 Board hearing that he filed a claim for his low back and lower extremity problems shortly after separation from service and at the same time he filed his seizure disorder claim.  The claims file, however, clearly demonstrates that the Veteran's initial claim for VA benefits was limited to his seizure disorder and made no mention of low back or radiculopathy problems.  There is a presumption of regularity that if he had filed such a claim, it would be or record.  His assertions do not rebut the presumption of regularity.

The Board acknowledges the Veteran's general assertions that his current low back disability is the result of his in-service injuries.  In that regard, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  He is competent to report what he has been told by an examiner.  However, since we have found the medical opinions to be based upon an inaccurate factual premise, the Veteran's opinion is equally lacking.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has considered the multiple medical opinions from one of the Veteran's treating VA physicians opining that the current low back and radiculopathy problems are related to the Veteran's in-service injuries.  However, the physician's opinions were based on the Veteran's representations as to his symptoms and their continuity, which have been found to be inaccurate.  In addition, the opinions failed to consider or discuss the Veteran's explicit denial of a history of recurrent back pain at the time of separation from service or his attribution of his back problems in 2005 to a 1985 motorcycle accident.  As such, the Board finds these opinions of no probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The November 2010 VA medical opinion does not support the Veteran's claim, as the examiner was unable to provide a definitive opinion without resort to speculation.  As the examiner provided multiple reasons for the inability to provide a definitive opinion, the Board finds the opinion adequate.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

In conclusion, there is no reliable medical or lay evidence linking the Veteran's current low back disability or bilateral lower extremity radiculopathy to service.  To the extent that the Veteran claims in-service incurrence of the back or bilateral lower extremity radiculopathy, the Board finds the lay evidence to be of lessened credibility.  The positive medical opinions were based on an inaccurate factual premise and failed to consider potential post-service causes of the back and lower extremity problems.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeals must therefore be denied.


Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's epilepsy is rated under DC 8911 for epilepsy, petit mal.  38 C.F.R. § 4.124a, DC 8911.  The Veteran contends that his current 10 and 40 percent ratings do not accurately reflect the severity of his condition during these periods.

The criteria under 38 C.F.R. § 4.124a, DC 8911, epilepsy petit mal, has not been revised during the pendency of the claim.  DC 8911 provides that petit mal epilepsy is rated under the general rating formula for major seizures.  Note (1) to DC 8911 provides that a major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  Note (2) provides that a minor seizure consists of a brief interruption in consciousness or conscious  control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a. 

The General Rating Formula for Major and Minor Epileptic Seizures provides that a confirmed diagnosis of epilepsy with a history of seizures is rated 10 percent disabling.  Epilepsy with at least 1 major seizure in the last 2 years; or at least 2 minor seizures in the last 6 months is rated 20 percent disabling.  Epilepsy with at least 1 major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly, is rated 40 percent disabling.  Epilepsy averaging at least 1 major seizure in 4 months over the last year; or 9-10 minor seizures per week, is rated 60 percent disabling.  Epilepsy averaging at least 1 major seizure in 3 months over the last year; or more than 10 minor seizures weekly, is rated 80 percent disabling.  Epilepsy averaging at least 1 major seizure per month over the last year is rated 100 percent disabling.  Note (1) to the General Rating Formula for Major and Minor Epileptic Seizures provides that, when continuous medication is shown necessary for the control of epilepsy, the minimum rating will be 10 percent.  This rating will not be combined with any other rating for epilepsy.  Note (2) provides that, in the presence of major and minor seizures, the predominating type of epilepsy is to be rated.  Note (3) provides that there will be no distinction between diurnal and nocturnal major seizures.   38 C.F.R. § 4.124a.

With regard to mental disorders in epilepsies, a nonpsychotic organic brain syndrome will be rated separately under the appropriate DC (e.g., 9304 or 9307).  In the absence of a diagnosis of nonpsychotic organic psychiatric disturbance (psychotic, psychoneurotic or personality disorder) if a mental disorder is diagnosed and shown to be secondary to or directly associated with epilepsy, the mental disorder will be rated separately.  The psychotic or psychoneurotic disorder will be rated under the appropriate DC.  The personality disorder will be rated as a dementia (e.g., DC 9304 or 9307).

The regulation provides the following guidance regarding epilepsy and unemployability: (1) Rating specialists must bear in mind that the epileptic, although his or her seizures are controlled, may find employment and rehabilitation difficult of attainment due to employer reluctance to the hiring of the epileptic.  (2) Where a case is encountered with a definite history of unemployment, full and complete development should be undertaken to ascertain whether the epilepsy is the determining factor in his or her inability to obtain employment.  (3) The assent of the claimant should first be obtained for permission to conduct this economic and social survey. The purpose of this survey is to secure all the relevant facts and data necessary to permit of a true judgment as to the reason for his or her unemployment and should include information as to: (a) Education; (b) Occupations prior and subsequent to service; (c) Places of employment and reasons for termination; (d) Wages received; (e) Number of seizures.  (4) Upon completion of this survey and current examination, the case should have rating board consideration.  Where in the judgment of the rating board the Veteran's unemployability is due to epilepsy and jurisdiction is not vested in that body by reason of schedular evaluations, the case should be submitted to the Director, Compensation and Pension Service.  
38 C.F.R. § 4.124a.

The Veteran's service treatment records include treatment for a seizure disorder with complaints of headaches, dizziness, and near syncopic episodes, for which he was treated with Dilantin.  A February 1980 record noted that the headaches were of questionable etiology.

In his original July 1980 claim, the Veteran indicated that he had received treatment for four seizures during service since 1979.  

In his March 2009 claim, the Veteran stated that he had several seizures while on active duty and was placed on Dilantin.  In addition, he had been incarcerated since January 1990 and was unsure whether he had had any seizures since that time.  He was not taking any medication for seizures or receiving any treatment.

During his neurological treatment with VA, in May 2009, the Veteran denied any seizures in the past six months and it was unclear when the last seizure occurred, but did have occasional episodes where he would miss a small interval of time or piece of conversation.  

The Veteran failed to report for a VA examination scheduled in July 2009.

In November 2009, the Veteran indicated that his last seizure had been more than 10 years previously.  In December 2009, the Veteran was treated following a seizure on Christmas day where he fell to floor and experienced flashes and sparkles for a few seconds and then another seizure on December 29, 2009, that involved a severe headache and urinary incontinence.  He awoke with no awareness for what had happened.  In January 2010, the Veteran indicated that he had been seizure-free for 14 years with no medication until December 2009 when he experienced a seizure.  In August 2010, the Veteran noted a history of seizures, with the most recent having been in December 2009.  

The Veteran was afforded a VA examination in January 2010.  He had not been on medication since 1995, but on December 25 and 29, 2009, he had seizures.  The Veteran reported treatment following the seizures that included anticonvulsant medication that caused dizziness.  He had not had any further seizures.  The examiner noted that there had been generalized conclusive epilepsy at least once in the last six months or two in the past year.  There were no episodes of simple partial or complex partial (characterized by brief episodes of random motor movements; hallucinations; perceptual illusions; abnormalities of thinking, memory, or mood; or autonomic disturbances) epilepsy during the previous 12 months.  There was no organic brain syndrome or other mental disorder associated with the seizures.  

In January 2012, the Veteran described periods of inattention and "blanking out" (most recently 2 days previously) that were suspected to be complex partial seizures.  The assessment noted generalized tonic-clonic seizures (appearing to occur once per year) with possible occasional complex partial seizures (appearing to occur once every two to three weeks).  

In February 2012, the Veteran was noted to be a poor historian and was unable to state how often he had seizure events other than that people "tell him all the time" that he had spaced out.  The Veteran did not believe that he had any associated movements or incontinence with those incidents and was unsure how long the episodes lasted.  He denied any recent generalized tonic-clonic seizures.  The Veteran was noted to have not had a generalized tonic-clonic seizure since the last visit, but to have out of contact spells almost daily.  The Veteran had experienced two generalized tonic-clonic seizures in December 2009 and had been seizure-free until November 2011 after being out of his medication for two weeks.  

In April 2012, the Veteran reported that his last medication had been in January 2012 and the treatment provider attributed it to noncompliance with medications.  In May 2012, the Veteran reported that his last seizure had been in January 2012.  He denied any loss of time, confusion, incontinence, or tongue biting since that time.  He was not driving, but was able to sleep without complaints.  In December 2012, the Veteran denied any recent seizures.  In March 2013, the Veteran stated that he had experienced more than 30 seizures since 1977, with his last seizure in January 2012 and the one prior to that some time in 2010.  The seizures were described as focal with secondary generalizations, an aura of speckled lights / bells, occasional staring, and then had a generalized tonic-clonic seizure.  In April 2013, the Veteran stated that his last seizure had been about one year previously.  In July 2013, the Veteran stated that he could not recall when he had last been symptomatic with respect to his seizure disorder.  

In January 2015, the Veteran reported to his treatment provider his belief that he had been experiencing some mini-seizures.  A February 2015 VA treatment record indicated that the Veteran likely had a seizure the previous week, when he awoke with blood in his mouth from biting his tongue and urinary incontinence.  Prior to that his last seizure had been one year previously.  The Veteran also reported occasional episodes of zoning out or "dozing" off and experiencing "mini-seizures" at which time others described the Veteran as being "lost."  The Veteran was not currently driving and claimed to be scared to do so.  Prior medications had caused problems with attention, blacking out, and dizziness (Keppra) or inattention, blacking out, and falling (Lemictal).  He also had tried Dilantin without success.  He had been taking Depakote since January 2012 without side effects.  The assessment was seizure disorder, focal onset, with recent breakthrough seizure.  The treatment provider increased the dosage of the Veteran's medication.  In April 2015, it was noted that the Veteran had experienced no recent seizures.  

In August 2015, a treatment record noted that the Veteran's seizures were stable.  Later in August 2015, during treatment for a two-day history of headaches the Veteran was unsure if he had had any recent seizures, although he stated that generally when he had a seizure he would also have a headache.  The Veteran had not experienced the other symptoms associated with his seizures, such as visual scotomas, tongue biting, and incontinence.  In March 2016, the Veteran denied any seizures.  

During his March 2017 Board hearing, the Veteran reported an average of 10 mini-seizures every month where he would stare off into space and be unaware of his surroundings.  In the past year, he had experienced one major seizure.  The Veteran had switched medication in 2009, which had better controlled his seizures.  

Prior to December 29, 2009

Affording the Veteran the benefit of the doubt, the Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 20 percent disability rating for epilepsy disorder for the entire appellate time period prior to December 29, 2009.  See 38 C.F.R. § 4.7.  In reaching that conclusion, the Board recognizes that there is a minimal amount of medical evidence from that time period.  That said, the Veteran has reported that he had approximately 30 seizures between 1977 and 2013.  He has reported 4 seizures during service and the evidence shows approximately that same number from December 29, 2009.  The Veteran is competent to report that he experienced a seizure.  The Board recognizes that certain records reference the fact that the Veteran is a poor historian; however, he has given relatively consistent reports of ongoing seizures for multiple years from service.  The Board is aware that the Veteran denied any seizures for the period from January 1990 until his two seizures in December 2009; however, it appears that the Veteran was referring to major seizures, as during his initial neurological treatment with VA in May 2009 the Veteran indicated that he had occasional episodes where he would miss a small interval of time or piece of conversation (consistent with the rating criteria for a minor seizure), which clearly indicates that his reference to the absence of seizures from January 1990 until his two seizures in December 2009 referenced major seizures only.  As such, the Board finds that a 20 percent rating under DC 8911 is appropriate for the entire period prior to December 29, 2009.

The Board finds that a rating greater than 20 percent under DC 8911 for the period prior to December 29, 2009, is not warranted.  In reaching that conclusion, the Board observes that there is no credible evidence as to the precise timing of the over 20 seizures reported by the Veteran for the period from separation from service until December 29, 2009, or whether those seizures were minor or major seizures.  Given the lack of documentation or credible evidence as to the precise timing and nature of the seizures, there is insufficient evidence to conclude that the Veteran experienced 2 major seizures per year or at least 5 to 8 minor seizures in a week.  As such, the Board finds that a rating greater than 20 percent is not warranted under DC 8911 for the period prior to December 29, 2009. 

No higher or separate rating under a different DC can be applied.  The Board acknowledges that the October 2009 rating decision that granted entitlement to service connection for epilepsy noted that the Veteran's in-service complaints included headaches; however, the rating decision did not base the grant of entitlement to service connection on the reported in-service headaches.  As noted above, the service treatment records indicated that the headaches were of questionable etiology.  Moreover, a September 2016 VA medical opinion concluded that the Veteran's headaches were unrelated to his service-connected seizure disorder and entitlement to service connection for headaches was denied in an October 2016 rating decision.  

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 20 percent for the Veteran's epilepsy disorder for any period prior to December 29, 2009.

From December 29, 2009

As to the period from December 29, 2009, the Board finds that a rating greater than 40 percent is not warranted for the seizure disorder.

To warrant a higher rating under DC 8911, the Veteran's seizure disorder would have to average at least 1 major seizure every 4 months during a 1 year period or manifest in 9 to 10 minor seizures per week.  During his March 2017 Board hearing, the Veteran indicated that he experienced approximately 10 minor seizures per month.  In addition, he has no experienced more than 1 major seizure in a year time period during the relevant time period.  As such, a rating greater than 40 percent under DC 8911 for the period from December 29, 2009, is not warranted.

For the reasons discussed for the period prior to December 29, 2009, a higher or separate rating is not warranted for the Veteran's headaches.  In addition, the Veteran has reported intermittent symptoms due to his medication for the period from December 29, 2009, including dizziness (his reports of blacking out and falling would be contemplated in the rating as an expected residual of the seizures).  That said, the medication side effects were intermittent in nature and have been fully alieved by the medication in effect for the past 5 years.  As such, the Board does not find that a separate or higher rating would be warranted for the side effects of the epilepsy medication.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 40 percent for the Veteran's epilepsy disorder for any period from December 29, 2009.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a neurological disability of the lower extremities (claimed as numbness) is denied.

Entitlement to an initial rating of 20 percent from June 14, 1980, to December 29, 2009, for epilepsy (claimed as seizure disorder) is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial rating greater than 40 percent from December 29, 2009, for epilepsy (claimed as seizure disorder) is denied.





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


